         Case 18-35672 Document 1134 Filed in TXSB on 01/24/19 Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                                          §     Chapter 11
                                                                §
WESTMORELAND COAL COMPANY, et al.,1                             §     Case No.: 18-35672 (DRJ)
                                                                §
                                    Debtors.                    §     (Jointly Administered)
                                                                §

                     MOTION TO MODIFY THE ORDER APPOINTING
                   UNITED STATES BANKRUPTCY JUDGE AS MEDIATOR

TO THE HONORABLE DAVID R. JONES, CHIEF UNITED STATES BANKRUPTCY
JUDGE:

         Mar-Bow Value Partners, LLC (“Mar-Bow”), by counsel, respectfully moves this Court

for entry of an order, substantially in the form of Exhibit A attached hereto, modifying the

Court’s Order Appointing United States Bankruptcy Judge as Mediator (ECF No. 1088) to

expand the number of attorneys permitted at the mediation to two per side. In support thereof,

Mar-Bow states as follows:

                                             Relevant Background

         1.       At the January 15, 2019 status conference held in the Alpha Natural Resources,

Inc., et al. case in the Eastern District of Virginia, the Court directed the Parties to participate in

a joint judicial mediation concerning the above-captioned case and In re Old ANR, LLC, et al.,

Case No. 19-00302 (the “ANR Case”), to be conducted by United States Bankruptcy Judge

Marvin Isgur.

         2.       On January 16, 2019, this Court entered an Order Appointing United States

Bankruptcy Judge Isgur as Mediator (the “Mediation Order”) (ECF No. 1088).

1
  Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal Company’s
service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300, Englewood,
Colorado 80112.
                                                          1
       Case 18-35672 Document 1134 Filed in TXSB on 01/24/19 Page 2 of 5



       3.        The Mediation Order specifically provides that McKinsey RTS and Mar-Bow

shall appear with one client representative and one attorney. (Mediation Order, ¶ 4.) Further, no

other persons may attend the mediation. (Mediation Order, ¶ 9.)

       4.        Mar-Bow understands the purpose of the Court’s order permitting one attorney

per side, and agrees that limiting the number of counsel present is advisable and productive.

However, Mar-Bow believes that the existing order is overly restrictive.

       5.        In that regard, Mar-Bow has co-lead counsel in this matter, Steven Rhodes and

Sean O’Shea, each of whom has different areas of expertise and responsibility for the ANR and

Westmoreland cases, as well as other related litigations. It is virtually certain that input and

involvement of both will be necessary during the mediation.

       6.        Accordingly, Mar-Bow firmly believes that the mediation will be more efficient

and productive if it is able to have both of its lead counsel present for the mediation. Mar-Bow,

of course, agrees that, if this motion is granted, McKinsey should also be permitted two counsel

at the mediation and suggested this motion.

       7.        Counsel for Mar-Bow has addressed this issue with Judge Isgur, who noted that

he had no objection to each side proceeding with two counsel.

       8.        Mar-Bow provided McKinsey’s counsel with a draft of this motion, and counsel

responded as follows:

             We do not agree to what you have drafted in the motion. You may represent that McKinsey RTS is
             prepared to fully comply with the Court’s order on mediation, as written, and takes no position on
             Marbow’s request to amend the order. It should be stated exactly as I have written it.

             Thank you.

       9.        Mar-Bow does not seek any further modifications to the Mediation Order.

       10.       Pursuant to Local Bankruptcy Rule 9013-1, Mar-Bow requests that this Court rule

upon this Motion without Oral Hearing, because the facts are adequately presented in this

Motion and argument would not aid in the decision process.
                                              2
       Case 18-35672 Document 1134 Filed in TXSB on 01/24/19 Page 3 of 5



       11.     Mar-Bow is concurrently with this filing seeking the same relief from the Court in

the ANR Case pending before Judge Kevin Huennekens in the U.S. Bankruptcy Court for the

Eastern District of Virginia, Richmond Division.

       WHEREFORE, Mar-Bow respectfully requests that the Court enter an order,

substantially in the form attached hereto as Exhibit A, amending the Mediation Order to expand

the number of attorneys permitted at the mediation to two per side.

Dated: January 24, 2019                        Respectfully submitted,

                                               By: /s/ Allan B. Diamond
                                               DIAMOND McCARTHY LLP
                                               Allan B. Diamond (SDTX 12310)
                                               adiamond@diamondmccarthy.com
                                               Michael D. Fritz (SDTX 2440934)
                                               mfritz@diamondmccarthy.com
                                               909 Fannin, Suite 3700
                                               Houston, TX 77010
                                               Telephone: 713-333-5100
                                               Facsimile: 713-333-5199

                                               -and-

                                               Boies Schiller Flexner LLP
                                               Michael E. Petrella (pro hac vice)
                                               Sean O’Shea (pro hac vice)
                                               575 Lexington Ave., 7th Floor
                                               New York, NY 10022
                                               Tel: 212-446-2362
                                               mpetrella@bsfllp.com
                                               soshea@bsfllp.com

                                               -and-

                                               STEVEN RHODES CONSULTING, LLC
                                               Steven Rhodes (pro hac vice)
                                               rhodessw@comcast.net
                                               1610 Arborview Blvd.
                                               Ann Arbor, MI 48103
                                               Telephone: 734-646-5406

                                               -and-

                                               Daniel L. Lemisch (pro hac vice)
                                                3
Case 18-35672 Document 1134 Filed in TXSB on 01/24/19 Page 4 of 5



                               dlemisch@lakeviewcapitalinc.com
                               Lakeview Capital, Inc.
                               151 S. Old Woodward Ave., Suite 400
                               Birmingham, MI 48009
                               Telephone: 248-554-4900
                               Attorneys for Mar-Bow Value Partners, LLC




                                4
       Case 18-35672 Document 1134 Filed in TXSB on 01/24/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2019, I caused the foregoing pleading to be filed with
the Court and thereby served by the Court’s CM/ECF noticing to all parties registered to receive
electronic notice in this case.

                                                      /s/ Allan B. Diamond




                                                5
